Citation Nr: 0127146	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  01-01 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a compensable original disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1959, and from July 1959 to July 1975.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, dated in January 2000.  That decision granted the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, and assigned a noncompensable (0 
percent) disability rating.  The rating assigned was duly 
appealed.

The veteran, assisted by his representative, testified at a 
Travel Board hearing before the undersigned Member of the 
Board of Veterans' Appeals at the RO in September 2001.  
Subsequently, the case was forwarded to the Board for 
appellate review.

The Board notes that, at his personal hearing, the veteran 
testified that he experiences tinnitus, on a recurring basis, 
and his representative stated he would like to make that a 
matter of record.  Under the VA Rating Schedule, tinnitus, if 
service connected, may be separately rated in addition to 
service-connected hearing loss.  Accordingly, this issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for bilateral hearing 
loss has been obtained by the RO.

2.  The veteran's original claim seeking service connection 
for bilateral hearing loss was filed with the RO in May 1999, 
and he was granted service connection, with a noncompensable 
rating, effective from the date of his claim.

3.  Authorized audiological evaluation demonstrates that the 
veteran has Level I hearing, bilaterally.  The evidentiary 
record as a whole does not show a ratably higher level of 
hearing impairment at any time during the pendency of the 
claim.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the veteran's service-connected bilateral hearing loss 
have not been met at any time since the effective date of 
service connection, in May 1999.  38 U.S.C.A §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.85, 4.86, Tables VI and VII, Diagnostic Code 
6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's claims folder reveals only one 
authorized VA audiological examination since the veteran 
retired from service in July 1975.  On the evaluation in 
September 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
42
15
15
50
85
LEFT
49
5
35
80
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 90 percent in the left ear.

The veteran has submitted several private audiological 
examinations from Earl S. Golightly, M.D., in support of his 
claim.  This audiogram, although suggesting a current 
bilateral hearing loss, is reported in graphic form and has 
not been converted to an appropriate numerical form.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  The Board will 
convert the results to numerical tables.

On the audiological evaluation in April 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
43
10
20
50
90
LEFT
53
10
20
85
95

Speech audiometry revealed speech recognition ability of 95 
percent in the right ear and 95 percent in the left ear.

On the audiological evaluation in February 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
43
10
20
50
90
LEFT
56
10
35
90
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear.

On the audiological evaluation in September 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
41
10
20
55
80
LEFT
53
10
30
90
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.

II.  Legal Analysis

A.  Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)) and its implementing 
regulations, found at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a))).  In pertinent part, the VCAA redefined the 
obligations of VA with respect to the duty to assist 
claimants in developing evidence.  The new law and 
regulations also include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA and 
implementing regulations are potentially applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. at 2099 (2000); 66 
Fed. Reg. 45,620.  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (to be codified at 38 C.F.R. § 3.159(b)).  The record 
shows that the veteran and his representative have been 
notified, in the original rating decision, statement of the 
case (SOC), and supplemental SOC (SSOC), of the reasons and 
bases for the denial of his claim.  These documents serve to 
inform the veteran of the evidence needed to substantiate his 
claim.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed with regard 
to his claim of entitlement to an increased rating for 
bilateral hearing loss.  The Board concludes that the 
discussions in the rating decision, SOC, and SSOC sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim for increased rating for hearing 
loss, and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (to be 
codified at 38 C.F.R. § 3.159(c)).  The RO has obtained 
treatment records from all health care providers identified 
by the veteran.  The veteran was afforded an appropriate and 
complete VA audiological examination in September 1999.  The 
examination was thorough and contemporaneous.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran with regard to his 
claim for an increased rating.  All relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.  The veteran has 
testified, at his hearing in September 2001, that he is 
unaware of the existence of any other pertinent evidence 
which could or should be secured for the record in this 
appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

B.  Legal Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of his bilateral 
hearing loss, assigned upon the RO's adjudication of his 
original claim for service connection.  He has properly 
perfected his appeal as to the issue.  Therefore, the 
propriety of the rating, from its effective date in May 1999 
through the point in time when a final resolution of the 
issue has been reached, is currently before the Board.  
Fenderson v. West, 12 Vet App 119 (1999); Grantham v. Brown, 
114 F.3d 1156 (1997).

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2001).  
According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable (0 percent) to 100 percent, based upon organic 
impairment of hearing acuity.  Evaluation of hearing 
impairment is arrived at by comparison of the results of 
audiometric examination to two tables under 38 C.F.R. § 4.85 
(2001).  Average puretone decibel loss for each ear is 
located on Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average," as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those under section 4.86) to determine the Roman 
numeral designation for hearing impairment where the axes 
intersect.  The results are then matched between the 
"better" ear and the "poorer" ear on Table VII to produce 
a disability rating under Diagnostic Code (DC) 6100.

The findings on the VA examination in September 1999, as 
applied to 38 C.F.R. Part 4, § 4.85, Table VI, correspond to 
Level I hearing in the right ear, and Level I hearing in the 
left.  Level I hearing in the better ear and Level I in the 
poorer ear warrant a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Table VII, DC 6100.  In light of the evidence of 
record, the veteran's high frequency hearing loss is clearly 
rated in accordance with his current level of ratable 
disability, as set forth in applicable hearing schedule 
criteria.

The private medical evidence does not on its face meet the 
requirements for rating hearing loss disabilities, because it 
does not state whether the testing was conducted by a State-
licensed audiologist, nor does it state whether the Maryland 
CNC word list was used to determine speech recognition.  
38 C.F.R. § 4.85(a).  Nevertheless, disregarding these 
insufficiencies and using the results of dated in February 
2001, as applied to 38 C.F.R. § 4.85, Table VI, correspond to 
Level II hearing in the right ear, and Level II hearing in 
the left.  Level II hearing in the better ear and Level II in 
the relatively poorer ear also call for a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII, DC 6100.  Thus, 
even using the slightly more favorable private audiolgist's 
reports, the veteran's bilateral hearing disability does not 
warrant a compensable disability rating.

The U.S. Court of Appeals for Veterans Claims has held that 
the assignment of a disability rating for hearing loss is 
derived by a mechanical application of the rating schedule to 
the specific numeric designations assigned after audiological 
testing is completed.  See Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

As noted above, the veteran testified at a Travel Board 
hearing in September 2001.  He reported that he often has to 
ask others to repeat themselves in noisy situations.  He has 
frequently needed to use visual rather than aural indicators 
when performing electronic testing in the course of his 
employment duties.  He testified that he had not, to his 
knowledge, ever been denied employment or lost an employment 
opportunity because of his hearing loss disability.  The 
veteran indicated that he had not yet acquired hearing aids, 
although he is aware that, as a service-connected disabled 
veteran, he is entitled to have them provided at VA expense.  
The Board does note that, at the audiological examination 
conducted for the RO in September 1999, the examiner 
commented that the veteran is a candidate for amplification 
in the left ear.  Whether one or more hearing aids would be 
indicated, of course, is not for the Board to decide, but is 
a matter for determination by medical professionals.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for the 
veteran's hearing loss.  Consideration has also been given to 
assigning a staged rating; however, in our opinion, at no 
time since the filing of his original claim based upon his 
hearing loss, in May 1999, has the veteran shown disablement 
greater than the currently assigned rating.  See Fenderson, 
supra.

In reaching this conclusion, the Board has also considered 
the assignment of a higher evaluation on an extraschedular 
basis, under 38 C.F.R. § 3.321(b)(1).  That regulation 
provides that, in exceptional cases where schedular 
evaluations are found to be inadequate, "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" may be assigned.  The governing 
norm is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See VAOPGCPREC 36-97 (Dec. 
12, 1997).

However, the Board finds no evidence of an exceptional 
disability picture in this case.  The disorder has not 
required frequent hospitalization, nor is it shown that the 
disability markedly interferes with employment beyond the 
degree anticipated by the assigned schedular rating.  The 
record does not demonstrate, nor has the veteran advanced 
contentions indicative of recent periods of hospitalization 
or a marked interference with employment.  While the Board 
fully appreciates the veteran's testimony, at his hearing 
before the undersigned, that his hearing loss has caused 
difficulties in both work and social interactions, he also 
indicated that he is now retired from his full-time 
employment and is engaged in part-time work.  Moreover, the 
medical evidence of record does not indicate that the 
veteran's hearing loss is a current impediment to his 
employability.  Thus, his disability does not pose such an 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See Shipwash 
v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet.App. 94-96 (1996).

The Board does observe, in passing, that the veteran served 
in both Vietnam and Germany during his military career, and 
has testified that he worked around loud equipment, including 
aircraft, power generators, missile test stands, etc., with 
very limited hearing protection.  Thus, as noted in the 
Introduction, above, in view of his testimony as to 
experiencing a recurrent ringing or hissing in his ears, it 
may be appropriate for him to consider a claim based upon 
tinnitus.  That disorder is not factored into his current 
rating for hearing loss.

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, and his forthright 
testimony at the hearing, the actual objective findings in 
the record do not support his assertion of a higher 
disability rating for his hearing loss.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must therefore be denied.


ORDER

The claim of entitlement to an increased evaluation for 
bilateral hearing loss is denied.




		
	ANDREW MULLEN
	Member, Board of Veterans' Appeals

 

